Citation Nr: 1106884	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression, to include 
as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2007 and July 2009 for further development.  

The Board also remanded the issue of entitlement to service 
connection for degenerative disk disease of the lumbar spine.  
The RO granted service connection for it by way of a September 
2010 rating decision.  The grant of service connection 
constitutes a full grant of the claim.  Consequently, the issue 
is not before the Board.  

The Veteran presented testimony at a Board hearing in September 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The issue of entitlement to service connection for depression, to 
include as secondary to PTSD is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed with PTSD attributed to a verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303. 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

PTSD
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board notes that 38 C.F.R. § 3.304(f) has been amended.  The 
result is the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted 
if the evidence demonstrates: (1) a current diagnosis of PTSD 
(rendered by an examiner specified by the regulation); (2) an in-
service stressor consistent with the places, types, and 
circumstances of service (satisfactorily established by lay 
testimony) that has been medically related to the Veteran's fear 
of hostile military or terrorist activity by a VA psychiatrist or 
psychologist, or one contracted with by VA; and (3) the Veteran's 
PTSD symptoms have been medically related to the in-service 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.  

The Veteran was first diagnosed with PTSD in May 2004, by Dr. 
G.K.  However, the diagnosis appears in an outpatient treatment 
report and it does not conform to the DSM-IV.  In July 2004, Dr. 
R.H. called the Veteran for a telephone screen.  The Veteran 
denied any specific traumatic events while in Vietnam.  He 
reported thinking about people sneaking up on him; but denied 
that it ever happened to him.  He reported occasional nightmares 
about various things from the past to the present with no 
recurrent dreams about military service.  He considered his 
biggest mental health issue to be depression that began when his 
back pain caused him to stop working.  Dr. R.H. opined that the 
Veteran did not have PTSD; and that his primary mental health 
diagnosis was adjustment disorder with depressed mood, subsequent 
to chronic back pain and unemployment.  

In January 2005, the Veteran underwent a social work assessment.  
He reported numerous stressors related to his time in Vietnam.  
He stated that he unloaded supply ships at Cam Ranh Bay and that 
he was worried about ships being blown up by the enemy.  He 
reported that he was fired upon from the shore but that they were 
out of range and he was safe.  He stated that one of the boat 
crews had to spend a night in the boat while it was harbored; and 
that someone killed the entire crew.  After that, he was afraid 
of people coming up behind him.  He reported that while he and a 
friend were in a bar in Vietnam, his friend was stabbed in the 
back.  The Veteran stated that his friend spent a few months in 
the hospital, and when he returned, he did not recognize anyone 
from work.  The friend then tried to blow up fuel lines from the 
ship and when the Veteran tried to stop him, the friend pulled a 
knife on him.  The friend was ultimately taken to a psychiatric 
facility.  The Veteran reported that another friend of his had 
his arm blown off in Vietnam.  The Veteran denied being subject 
to mortar or rocket attacks.  

The Veteran reported nightmares of Cam Ranh Bay (and himself) 
being over-run by the enemy.  He reported avoiding people, 
places, and activities that might remind him of Vietnam.  He 
avoids war movies and crowds.  He prefers to have his back to the 
wall (so that no one can sneak up behind him).  He reported 
difficulty concentrating, irritability, and outbursts of anger.  
He stated that he does not sleep well and is up and down every 
hour.  He takes sleep medication that sometimes works and 
sometimes does not.  He feels like he is on guard much of the 
time; and he has taken a swing at people who have startled him.  
The examiner (R.C.P, Master of Social Work) diagnosed the Veteran 
with PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 55 (indicating moderate symptoms).  

The Veteran underwent another outpatient examination in October 
2005.  The examiner (Dr. J.C.N.) had seen the Veteran a number of 
times during the summer and early fall.  The Veteran complained 
of being quite depressed.  He had no energy; stayed in bed most 
of the day; and then was restless at night.  His wife sleeps in a 
different room; but she stated that she can hear him moaning and 
groaning as if he was back in Vietnam and/or having nightmares.  
The Veteran reported that while in Vietnam, he saw mutilated 
civilians that were missing arms and legs.  He reported that he 
did not actually see anybody getting killed.  His wife reported 
that he started going downhill in 1999, when he had to stop 
working.  She also reported that when his children come upstairs, 
he will spend 5-15 minutes with them before going to his room and 
locking the door.  Dr. J.C.N. diagnosed the Veteran with PTSD 
that he stated was service connected; and that his GAF was 45 
(indicative of serious symptoms).  

The Veteran submitted a December 2005 statement in which he 
reported that on December 6, 1968, he was shot at while serving 
with the 97th Transportation Co.   

The Board remanded the claims in July 2009 in order for the RO to 
attempt to verify the Veteran's alleged stressors and to schedule 
a VA examination if any of the stressors were verified.  

In October 2009, the U.S. Army and Joint Services Records 
Research Center (JSRRC) was able to verify that the Veteran was 
assigned to the 97th Transportation Company, 124th Transportation 
Command from April 29, 1968 to January 5, 1969 and that the 
company was attacked by the enemy on the aviation gas line and 
surrounding area at Cam Ranh Bay on October 1, 1968.  The JSRRC 
noted that one of the Veteran's stressors has been corroborated.  

The Veteran underwent a VA examination in November 2009.  The 
examiner (Dr. R.E.J.) reviewed the claims file in conjunction 
with the examination.  After accurately summarizing the 
significant medical evidence, he stated that he could find no 
evidence that the Veteran was ever under fire or in acute 
physical danger at the time.  He went on to state that the 
Veteran "may have" witnessed small arms fire and knew of fellow 
seamen who died.  Upon examination, the Veteran stated that he 
was shot at while on guard duty.  The examiner stated that his 
Letters of Commendation contained no such information.  The 
Veteran denied post military traumatic events other than medical 
problems, his overall health, depression, and his inability to 
work gainfully.  The Veteran and his wife attributed some or most 
of his depression to his general ill health and inability to 
work.  They also maintained that his experiences in Vietnam must 
have contributed to one or all of his ailments.  The Veteran 
complained of nightmares, flashbacks, trouble sleeping, and 
problems with concentration and memory.  

After a thorough examination, Dr. R.E.J. stated that the Veteran 
could be denied a diagnosis of PTSD based upon criteria A and/or 
F.  He opined that the Veteran has not demonstrated historical 
exposure to a traumatic event which would definitely qualify him 
under Criterion A.  He also opined that since the Veteran worked 
for 32 years and maintained a positive marital relationship, he 
may have difficulty qualifying under Criterion F (the disturbance 
must cause clinically significant distress or impairment in 
social, occupational, or other important areas of functioning).  
Dr. R.E.J. reiterated that the Veteran and his wife indicate that 
the Veteran's depression is primarily due to his health and 
inability to work; but that they can't help thinking that the 
overseas experiences may have contributed to his overall 
depression.  Based on the totality of the information, Dr. R.E.J. 
disagreed with R.C.P.'s conclusion that the Veteran should carry 
a diagnosis of PTSD.  

Upon examination, all psychometric testing results showed scores 
in the high or severe range.  The Million Clinical Multiaxial 
Inventory (MCMI) test revealed results similar to those who 
report physical ailments, weakness, and fatigue.  Dr. R.E.J. 
noted that these patients can become irritable if confronted on 
the emotional basis for some of their complaints.  There is 
usually a passive dependence present.  Low drive, both sexual and 
social, is often present as well.  The Veteran scored high on 
every clinical index, making it impossible to differentiate 
primary from secondary concerns.  The Veteran was diagnosed with 
dysthymia, and severe major depressive disorder without psychotic 
features.  Dr. R.E.J. assigned a GAF score of 50, and noted that 
the Veteran is generally not functioning well.  He noted that 
despite current reporting of PTSD-like and anxiety symptoms and 
depression, he had steady work until 1999 but is no longer 
employed because he considers himself disabled.  
 
The RO requested an addendum from Dr. R.E.J. because his 
examination report failed to note that one of the Veteran's 
stressors had been confirmed.  In July 2010, Dr. R.E.J. submitted 
an addendum in which he stated no change should be made regarding 
his earlier diagnoses.  He stated that the Veteran does not 
qualify for PTSD because he does not meet Criterion F.  

The claims file shows that Dr. J.C.N. has reviewed Dr. R.E.J.'s 
examination report.  The Veteran has continued to seek treatment 
with Dr. J.C.N., and Dr. J.C.N. has continued to diagnose the 
Veteran with PTSD attributed to service.  

The Board notes that Dr. G.K., Dr. J.C.N., and Mr. R.C.P. (Master 
of Social Work) have all diagnosed the Veteran with PTSD and have 
attributed it to service.  Dr. R.H. and Dr. R.E.J. have failed to 
diagnose the Veteran with PTSD.  

 The Court has held that the Board must determine how much weight 
is to be attached to each medical opinion of record.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may 
be placed on one medical professional's opinion over another, 
depending on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the 
Board adopts one medical opinion over another.  In assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. 444, 448-9 (2000).  In some cases, the physician's special 
qualifications or expertise in the relevant medical specialty or 
lack thereof may be a factor.  In every case, the Board must 
support its conclusion with an adequate statement of its 
reasoning of why it found one medical opinion more persuasive 
than the other.

The Board finds that there are no substantial or significant 
factors which favor the valuation of the medical opinions that 
weigh against the Veteran's claim over the medical opinions that 
weigh in favor of the Veteran's claim.  As such, the evidence is 
in relative equipoise.  

The first medical opinion weighing against the Veteran's claim is 
the July 2004 conclusion of Dr. R.H. that the Veteran did not 
have PTSD; and that his primary mental health diagnosis was 
adjustment disorder with depressed mood, subsequent to chronic 
back pain and unemployment.  The Board notes that the conclusion 
was reached based upon a telephone screen; and that it occurred 
prior to the Veteran's stressor having been verified.  There is 
no indication that Dr. R.H.'s diagnoses conformed to DSM-IV.  

The other medical opinion weighing against the Veteran's claim is 
the opinion rendered by Dr. R.E.J. in his November 2009 
examination report and in his July 2010 addendum.  The Board 
recognizes that the examination report is extremely thorough in 
that Dr. R.E.J. reviewed the claims file and provided a detailed 
summary of its findings.  Dr. R.E.J. originally found that a 
diagnosis of PTSD was not warranted because the Veteran had not 
demonstrated that he was exposed to a stressor (Criterion A), and 
that the disturbance did not cause clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning (Criterion F).  Upon being 
informed that the Veteran's stressor had been verified, Dr. 
R.E.J. continued to deny a diagnosis of PTSD based on Criterion 
F.  The Board notes that the Veteran clearly has impairment in 
social, occupational, or other important areas of functioning.  
Dr. R.E.J. assigned a GAF of 50 and stated that the Veteran is 
generally not functioning well.  Dr. R.E.J. also noted that on 
the MCMI test, the Veteran scored high on every clinical index, 
making it impossible to differentiate primary from secondary 
concerns.  Dr. R.E.J. opined that the Veteran does not have PTSD, 
in part, because he had steady work and a good marriage until 
1999.  The Board notes that the nature of PTSD is such that it 
can arise years after the trauma.  Consequently, the fact that 
the Veteran did not have symptoms for years after service is not 
unusual, nor does it prevent the Veteran's current dysfunction 
from being related to an old trauma. 

In any case, the Board finds that while the opinion of Dr. R.E.J. 
is highly probative, it is not persuasive enough to outweigh the 
opinions of Dr.  G.K., Dr. J.C.N., and Mr. R.C.P.  Once again, 
the Board finds that the evidence is in relative equipoise.  In 
giving the benefit of the doubt to the Veteran, the Board finds 
that service connection for PTSD is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations in this case since there is no detriment to the 
Veteran as a result of any VCAA deficiency in view of the fact 
that the full benefit sought by the Veteran is being granted by 
this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  The Board notes that an RO 
letter in December 2007 informed the Veteran of the manner in 
which disability ratings and effective dates are assigned.  The 
RO will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file a 
timely notice of disagreement if he wishes to appeal from those 
downstream determinations. 


ORDER

Entitlement to service connection for PTSD is warranted.  To this 
extent, the appeal is granted.  


REMAND

The evidence suggests that in addition to PTSD, the Veteran 
suffers from depression.  When the Veteran underwent his November 
2009 examination, Dr. R.E.J. failed to diagnose him with PTSD.  
Consequently, Dr. R.E.J. did not render an opinion regarding 
whether or not the Veteran's depression is related to PTSD.  
Although Dr. R.E.J. clearly felt that most of the Veteran's 
depression was related to physical impairments (gastroesophageal 
reflux disease, degenerative disk disease of the lumbosacral 
spine, sleep apnea, colon polyps, erectile dysfunction, 
hyperlipidemia, benign prostatic hyperplasia, chronic fatigue, 
and morbid obesity) and his inability to work, he did not render 
a conclusive opinion regarding whether it is as likely as not 
that the Veteran's depression is secondarily related to PTSD.  
Moreover, the Board notes that one of the Veteran's physical 
disabilities (his low back disability) was recently service 
connected by way of a September 2010 rating decision.  

Since the Veteran's current psychiatric symptoms may be related 
in part to service connected PTSD and in part to (thus far) non-
service connected depression, the Board finds that a VA 
examination is warranted to determine whether or not the 
Veteran's depression is related to service, to include as 
secondary to service connected PTSD and/or service connected 
degenerative disk disease of the lumbosacral spine.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the etiology of the Veteran's 
depression.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not (a 
50 percent or greater probability) that the 
Veteran's depression began during or is 
causally linked to any incident of service, 
to include whether depression was caused, 
or aggravated by, his service connected 
PTSD and/or service connected degenerative 
joint disease of the lumbosacral spine.  
 
The examiner is also requested to provide a 
rationale for any opinion expressed that 
includes a discussion of the relevant 
evidence in the claims file.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for depression.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


